Exhibit 10.1

 

SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of the 30th day of June, 2003 and is by
and among Standard Parking Corporation (formerly known as APCOA/Standard
Parking, Inc.), a Delaware corporation (the “Company”), LaSalle Bank National
Association, a national banking association (“LaSalle”), Bank One, NA, a
national banking association (“Bank One”), and LaSalle as agent (in such
capacity, the “Agent”) for the “Lenders” under the Credit Agreement referred to
below.

 

W I T N E S S E T H:

 

WHEREAS, LaSalle, Bank One and the Company are all of the parties to that
certain Amended and Restated Credit Agreement dated as of January 11, 2002, as
amended (as such agreement has been or may be further amended, restated,
modified or supplemented and in effect from time to time, the “Credit
Agreement”), and LaSalle and Bank One are all of the “Lenders” thereunder; and

 

WHEREAS, LaSalle, Bank One and the Company desire to amend the Credit Agreement
in certain respects, as hereinafter described in this Amendment;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                       Definitions.  Capitalized terms used in
this Amendment, unless otherwise defined herein, shall have the meaning ascribed
to such terms in the Credit Agreement.  In addition, the following term shall
have the meaning indicated:

 

“Seventh Amendment Effective Date” means the date upon which this Amendment is
executed by the Company, LaSalle, and Bank One, and the Guarantor Consent and
Reaffirmation hereto is executed by each Guarantor, and each other condition to
effectiveness set forth in Section 3 hereof has been fulfilled to the reasonable
satisfaction of LaSalle and Bank One.

 

2.                                       Amendment of Credit Agreement. 
Effective on the Seventh Amendment Effective Date, the Credit Agreement shall be
amended as follows:

 

(A)                              The definition of “Applicable Margin” in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 

“Applicable Margin” shall mean, with respect to any Adjusted Corporate Base Rate
Loan or LIBOR Loan, the applicable percentage set forth below:

 

Type of Revolving Credit Loan

 

Applicable Margin

 

 

 

LIBOR Loan

 

4.50% (450 basis points)

Adjusted Corporate Base Rate Loan

 

2.25% (225 basis points)

 

--------------------------------------------------------------------------------


 

(B)                                The definition of “Borrowing Base” in Section
1.1 of the Credit Agreement shall be amended and restated in its entirety with
respect to the Borrowing Base report due under Section 5.1(d)(ii) of the Credit
Agreement as of June 30, 2003 and each Borrowing Base report due thereafter as
follows:

 

“Borrowing Base” shall mean an amount equal to (i) eighty percent (80%) of the
unpaid amount (net of such reserves and allowances as the Agent deems necessary
in its reasonable discretion) of all Eligible Accounts Receivable then existing
(other than Eligible Capital Improvement Receivables), plus (ii) fifty percent
(50%) of all Eligible Capital Improvement Receivables then existing, plus (iii)
forty percent (40%) of (A) the Net Book Value of Fixed Assets of the Company,
minus (B) outstanding Capital Lease Indebtedness of the Company (determined on a
consolidated basis), plus $7,000,000, provided, however, that such $7,000,000
additional availability shall be decreased by (A) $500,000 as of October 1,
2003, and (B) $500,000 as of the first day of each calendar quarter thereafter,
until such $7,000,000 shall have been decreased to zero (0).

 

(C)                                The first sentence of Subsection 2.3(d) of
the Credit Agreement shall be amended and restated in its entirety as follows:

 

“The Company agrees to pay to the Agent, with respect to Letters of Credit and
Existing Letters of Credit, a per annum fee, computed:

 

(i)                                     with respect to all periods before
July 1, 2003 at 375 basis points, and

 

(ii)                                  with respect to July 1, 2003 and all
periods thereafter at a rate equal to the Applicable Margin for LIBOR Loans,

 

calculated on the maximum amount available to be drawn from time to time under a
Letter of Credit or Existing Letter of Credit, which fee shall be paid quarterly
in arrears on the last Business Day of each March, June, September and
December for the period from and including the date of issuance of such Letter
of Credit or, in the case of Existing Letters of Credit, from the Closing Date,
to and including the stated expiry date of such Letter of Credit or Existing
Letter of Credit, which fees shall be for the pro rata benefit of the Revolving
Lenders, provided that (x) a fee computed at the rate of 0.25% per annum
calculated on the face amount of each Letter of Credit shall be retained from
such fee solely for the account of the Agent at any time when two or more
Lenders hold Revolving Commitments and (y) a fee computed at the rate of 0.25%
per annum calculated on the face amount of each Existing Letter of Credit shall
be retained from such fee solely for the account of Bank One.”

 

(D)                               Subsection 3.1(a) of the Credit Agreement
shall be amended and restated in its

 

2

--------------------------------------------------------------------------------


 

entirety as follows:

 

(a)                                  Unless earlier payment is permitted or
required under this Agreement, the Company shall pay to the Agent, for the
benefit of the Lenders, (i) on the Revolving Credit Termination Date, the entire
outstanding principal amount of the Revolving Credit Advances, (ii) on June 30,
2003, $2,500,000 of the outstanding principal balance of the Term Loan, (iii) on
September 30, 2003, $2,500,000 of the outstanding principal balance of the Term
Loan and (iv) on the Term Loan Termination Date, the entire outstanding
principal amount of the Term Loan.  If the Revolving Credit Advances at any time
exceed the amount allowed pursuant to Section 2.1(c), the Company shall prepay
the Revolving Credit Advances by an amount equal to or, at its option, greater
than such excess.

 

(E)                                 Subsection 3.2(c) of the Credit Agreement
shall be amended and restated in its entirety as follows:

 

(c)                                  With respect to the Term Loan, interest
shall accrue and be payable as follows, except as otherwise set forth below:

 

(i)                                     for the period from the Closing Date to
but excluding March 1, 2003, (x) at the rate of 9½% per annum, payable in
arrears on each Interest Payment Date, plus (y) 3½% per annum, which shall not
be compounded and which shall be payable only on the Term Loan Termination Date
or earlier maturity, whether pursuant to permitted prepayment, acceleration or
otherwise; and

 

(ii)                                  for the period including and after
March 1, 2003 to but excluding May 1, 2003, (x) at the rate of 11½% per annum,
payable in arrears on each Interest Payment Date, plus (y) 3½% per annum, which
shall not be compounded and which shall be payable only on the Term Loan
Termination Date or earlier maturity, whether pursuant to permitted prepayment,
acceleration or otherwise; and

 

(iii)                               for the period including and after May 1,
2003, (x) at the rate of 13½% per annum, payable in arrears on each Interest
Payment Date, plus (y) 3½% per annum, which shall not be compounded and which
shall be payable only on the Term Loan Termination Date or earlier maturity,
whether pursuant to permitted prepayment, acceleration or otherwise.

 

The interest in respect of the Term Loan applicable under clause (i)(x) or
(ii)(x) or (iii)(x) preceding (as applicable) is referred to herein as the
“Payable Interest Rate” and the interest in respect of the Term Loan applicable
under clause (i)(y) or (ii)(y) or (iii)(y) preceding (as applicable) is referred
to herein as the “Accruing Interest Rate”.

 

3

--------------------------------------------------------------------------------


 

(F)                                 The Revolving Commitment set forth next to
the name of LaSalle on the signature page to the Credit Agreement shall be
amended and restated in its entirety as “$30,500,000.”

 

3.                                       Conditions to Amendment Effective
Date.  This Amendment shall become effective and the Seventh Amendment Effective
Date shall occur upon completion of each of the following conditions to the
reasonable satisfaction of each of LaSalle and Bank One:

 

(a)                                  Execution and Delivery of This Amendment. 
This Amendment shall have been duly executed and delivered by the parties
hereto.

 

(b)                                 Restated Revolving Note.  The Company shall
have executed and delivered to LaSalle a Third Amended and Restated Revolving
Credit Note in the form attached to this Amendment as Exhibit A.

 

(c)                                  Restated Term Note.  The Company shall have
executed and delivered to LaSalle a Fourth Amended and Restated Revolving Credit
Note in the form attached to this Amendment as Exhibit B.

 

(d)                                 Guarantor Reaffirmations.  Each of the
Guarantors shall have executed and delivered to the Agent a reaffirmation of
such Guarantor’s obligations under the Guaranty in the form attached to this
Amendment as Exhibit C.

 

(e)                                  Amendment Fee.  The Company shall have paid
to the Agent for distribution to Bank One an amendment fee in the amount of
$40,000 in consideration of Bank One’s agreement to amend the Term Loan as
provided herein.  Such fee shall be fully earned and non-refundable upon the
occurrence of the Seventh Amendment Effective Date.

 

(f)                                    Secretary’s Certificates; Resolutions;
Incumbency.  The Company shall have delivered to the Agent, for the Company and
for each Guarantor, a certificate of the Secretary or Assistant Secretary of the
Company or such Guarantor certifying:

 

(i)                                     the names, offices and true signatures
of the officers of the Company or such Guarantor authorized to execute, deliver
and perform, as applicable, this Amendment and/or any other instruments,
documents or agreements to be entered into by the Company or such Guarantor in
connection herewith; and

 

(ii)                                  true and correct copies of resolutions of
the board of directors of the Company or such Guarantor approving and
authorizing the execution, delivery and performance by the Company or such
Guarantor of this Amendment and/or any other instruments, documents or
agreements to be entered into by the Company or such Guarantor in connection
herewith.

 

(g)                                 Execution and Delivery of Other Documents. 
The Company and the Guarantors shall execute and deliver any other document,
instrument, certificate or other agreement reasonably requested by the Agent in
connection with this Amendment.

 

4.                                       Reaffirmation and Confirmation of
Security Interest.  The Company hereby confirms to LaSalle

 

4

--------------------------------------------------------------------------------


 

and Bank One that the Company has granted to the Agent, for the benefit of the
Lenders, a security interest in or lien upon substantially all of its property
in order to secure the obligations of the Company to the Agent and the Lenders
pursuant to the Credit Agreement.  The Company hereby reaffirms such grant of
such security interest and lien to the Agent, for the benefit of the Lenders,
for such purpose in all respects.

 

5.                                       Representation and Warranties.  To
induce LaSalle and Bank One to enter into this Amendment, the Company hereby
represents and warrants to LaSalle and Bank One that:

 

(a)                                  Since April 30, 2003, there has been no
development or event, which has had or could reasonably be expected to have a
material adverse effect on the Company’s business or financial condition.  No
Event of Default or Unmatured Event will occur after giving effect to this
Amendment.

 

(b)                                 The Company has the corporate power and
authority, and the legal right, to make and deliver this Amendment and each
other instrument, document or agreement to be executed and delivered by it
pursuant hereto, and to perform all of its obligations hereunder and thereunder,
and under the Credit Agreement as amended by this Amendment, and the Company has
taken all necessary corporate action to authorize the execution and delivery of
this Amendment and each other instrument, document or agreement to be executed
and delivered by it pursuant hereto.

 

(c)                                  When executed and delivered, this Amendment
and each other instrument, document or agreement to be executed and delivered by
the Company pursuant hereto, and the Credit Agreement as amended by this
Amendment, will constitute legal, valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except as enforceability
may be affected by bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general equitable principles.

 

(d)                                 No Unmatured Event or Event of Default
exists, taking into account the changes to the Credit Agreement contemplated by
this Amendment, and the representations and warranties made by the Company and
the Continuing Guarantors in the Loan Documents to which each is a party are
true and correct in all material respects on and as of the date hereof, after
giving effect to the effectiveness of this Amendment and each other instrument,
document or agreement to be executed and delivered by any of them pursuant
thereto, as if made on and as of this date, other than those that relate to an
earlier or specific date.

 

6.                                       Miscellaneous.

 

(a)                                  Captions.  Section captions and headings
used in this Amendment are for convenience only and are not part of and shall
not affect the construction of this Amendment.

 

(b)                                 Governing Law.  This Amendment shall be a
contract made under and governed by the laws of the State of Illinois, without
regard to conflict of laws principles.  Whenever possible, each provision of
this Amendment shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity,

 

5

--------------------------------------------------------------------------------


 

without invalidating the remainder of such provision or the remaining provisions
of this Amendment.

 

(c)                                  Severability.  Any provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.

 

(d)                                 Counterparts; Facsimile Signature.  This
Amendment may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute but one and
the same document.  This Amendment may be executed by facsimile signature, and
any such facsimile signature by any party hereto shall be deemed to be an
original signature and shall be binding on such party to the same extent as if
such facsimile signature were an original signature.

 

(e)                                  Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

(f)                                    References.  From and after the date of
execution of this Amendment, any reference to any of the Loan Documents
contained in any notice, request, certificate or other instrument, document or
agreement executed concurrently with or after the execution and delivery of this
Amendment shall be deemed to include this Amendment unless the context shall
otherwise require.

 

(g)                                 Continued Effectiveness.  Notwithstanding
anything contained herein, the terms of this Amendment are not intended to and
do not serve to effect a novation as to the Credit Agreement, the Notes or any
other Loan Document.  The parties hereto expressly do not intend to extinguish
the Credit Agreement or any other Loan Document.  Instead, it is the express
intention of the parties hereto to reaffirm the indebtedness created under the
Credit Agreement, as evidenced by the Notes (including the amended and restated
Revolving Note to be executed and delivered pursuant to this Amendment), and as
secured by the collateral described in the Security Documents.  The Loan
Documents, except as modified hereby, remain in full force and effect and are
hereby reaffirmed in all respects.

 

[Balance of page intentionally left blank; signature page follows.]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Amended and Restated Credit Agreement to be duly executed under seal and
delivered by their respective duly authorized officers on the date first above
written.

 

 

 

STANDARD PARKING CORPORATION
(formerly known as APCOA/Standard Parking, Inc.)

 

 

 

 

 

By:

 

 

 

6

--------------------------------------------------------------------------------


 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent and a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BANK ONE, NA, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$30,500,000

 

Originally executed January 11, 2002

 

 

Amended and Restated on June 30, 2003

 

FOR VALUE RECEIVED, the undersigned, STANDARD PARKING CORPORATION (formerly
known as APCOA/Standard Parking, Inc.), a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (the “Lender”):

 

(a)                                  prior to or on the Revolving Credit
Termination Date the principal amount of Thirty Million Five Hundred Thousand
and no/100 Dollars ($30,500,000) or, if less, the aggregate unpaid principal
amount of Revolving Credit Loans advanced by the Lender to the Borrower pursuant
to that certain Amended and Restated Credit Agreement dated as of January 11,
2002, as amended (as further amended, restated, modified or supplemented and in
effect from time to time, the “Credit Agreement”), among the Borrower, certain
lenders which are or may become parties to the Credit Agreement, and the Lender,
as agent for itself and the other lenders; and

 

(b)                                 interest on the principal balance hereof
from time to time outstanding from and after the Closing Date under the Credit
Agreement at the times and at the rates provided in the Credit Agreement.

 

This Third Amended and Restated Revolving Credit Note (this “Note”) evidences
borrowings under and has been issued by the Borrower in accordance with the
terms of the Credit Agreement.  This Note amends and restates in its entirety
the Amended and Restated Revolving Credit Note which was previously executed and
delivered by Borrower to Lender on January 11, 2002 in connection with the
Credit Agreement and which has been further amended and restated prior to the
date hereof (the “Existing Revolving Note”).  The amendment and restatement of
such Existing Revolving Note evidenced hereby is pursuant to an increase in the
stated principal amount of the Existing Revolving Note.  It is the intent of the
parties hereto that the Existing Revolving Note, as restated hereby, shall
re-evidence the Revolving Loans under the Credit Agreement and is in no way
intended to constitute repayment or a novation of any of the Lender Indebtedness
which is evidenced by the Credit Agreement or such Existing Revolving Note or
any of the other Loan Documents executed in connection therewith.  The Lender
and any holder hereof is entitled to the benefits of the Credit Agreement, the
Security Documents and the other Loan Documents, and may enforce the agreements
of the Borrower contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.

 

The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the making of any Revolving Credit Loan or at the time of
receipt of any payment of

 

8

--------------------------------------------------------------------------------


 

principal of this Note, an appropriate notation on the grid attached to this
Note, or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Loan or (as the case may be) the
receipt of such payment.  The outstanding amount of the Revolving Credit Loans
set forth on the grid attached to this Note, or the continuation of such grid,
or any other similar record, including computer records, maintained by the
Lender with respect to any Revolving Credit Loans shall be prima facie evidence
of the principal amount thereof owing and unpaid to the Lender, but the failure
to record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrower hereunder or under the Credit Agreement to make payments of
principal of and interest on this Note when due.

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more Events of Default shall occur and be continuing, the entire
unpaid principal amount of this Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in accordance with the terms
and conditions of the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or persons primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF ILLINOIS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF ILLINOIS OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN SECTION 8.2 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Third Amended and Restated
Revolving Note to be signed in its corporate name by its duly authorized officer
as of the day and year first above written.

 

 

 

STANDARD PARKING CORPORATION
(formerly known as APCOA/Standard
Parking, Inc.)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

10

--------------------------------------------------------------------------------


 

Date

 

Amount of Loan

 

Type of
Loan*

 

Interest
Rate

 

Interest Period
(if applicable)

 

Amount of Principal
Paid, Prepaid or
Converted

 

Balance of Principal
Unpaid

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         LIBOR or Adjusted Corporate Base Rate

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ALL INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATED TO OTHER INDEBTEDNESS
PURSUANT TO, AND TO THE EXTENT PROVIDED IN, AND IS OTHERWISE SUBJECT TO THE
TERMS OF, THE SUBORDINATION AGREEMENT, DATED AS OF JANUARY 11, 2002 (THE
“SUBORDINATION AGREEMENT”), AS THE SAME MAY BE AMENDED, RESTATED, MODIFIED OR
SUPPLEMENTED AND IN EFFECT FROM TIME TO TIME, BY AND AMONG BANK ONE, NA,
STANDARD PARKING CORPORATION (FORMERLY KNOWN AS APCOA/STANDARD PARKING, INC.)
AND LASALLE BANK NATIONAL ASSOCIATION.

 

FOURTH AMENDED AND RESTATED TERM NOTE

 

$15,000,000

 

Originally executed January 11, 2002

 

 

Amended and Restated on December 30, 2002

 

 

Amended and Restated Further on February 26, 2003

 

 

Amended and Restated Further on April 30, 2003

 

 

Amended and Restated Further on June 30, 2003

 

FOR VALUE RECEIVED, the undersigned, STANDARD PARKING CORPORATION (formerly
known as APCOA/Standard Parking, Inc.), a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of BANK ONE, NA, a national banking
association (the “Lender”):

 

(a)                                  the principal amount of Fifteen Million
Dollars ($15,000,000), payable in a principal installment of $2,500,000 on
June 30, 2003 and a principal installment of $2,500,000 on September 30, 2003,
with the remaining entire outstanding principal amount due and payable on the
Term Loan Termination Date, as provided in that certain Amended and Restated
Credit Agreement dated as of January 11, 2002 (as amended, restated, modified or
supplemented and in effect from time to time, the “Credit Agreement”), among the
Borrower, the Lender and certain other lenders which are or may become parties
to the Credit Agreement, and LaSalle Bank National Association, a national
banking association, as agent for itself and the other lenders; and

 

(b)                                 interest on the principal balance hereof
from time to time outstanding from and after the Closing Date under the Credit
Agreement at the times and at the rates provided in the Credit Agreement.

 

This Fourth Amended And Restated Term Note evidences borrowings under and has
been issued by the Borrower in accordance with the terms of the Credit
Agreement.  This Fourth Amended and Restated Term Note amends and restates in
its entirety the Term Note which was previously executed and delivered by
Borrower to Lender on January 11, 2002 as amended and restated by that certain
Amended And Restated Term Note dated December 30, 2002, that certain Second
Amended and Restated Term Note dated February 26, 2003, and that certain Third
Amended and Restated Term Note dated April 30, 2003 (the “Existing Restated Term
Note”).  The amendment and restatement of such Existing Restated Term Note
evidenced hereby is

 

12

--------------------------------------------------------------------------------


 

pursuant to a change in the scheduled date for payment of the first installment
of principal of the indebtedness evidenced hereby and thereby.  It is the intent
of the parties hereto that such Existing Restated Term Note, as restated hereby,
shall re-evidence the Term Loans under the Credit Agreement and is in no way
intended to constitute repayment or a novation of any of the Lender Indebtedness
which is evidenced by the Credit Agreement or such Existing Restated Term Note
(or the original Term Note restated thereby) or any of the other Loan Documents
executed in connection therewith.  The Lender and any holder hereof is entitled
to the benefits of the Credit Agreement, the Security Documents and the other
Loan Documents, and may enforce the agreements of the Borrower contained
therein, and any holder hereof may exercise the respective remedies provided for
thereby or otherwise available in respect thereof, all in accordance with the
respective terms thereof.  All capitalized terms used in this Fourth Amended And
Restated Term Note and not otherwise defined herein shall have the same meanings
herein as in the Credit Agreement.

 

If any one or more Events of Default shall occur and be continuing, the entire
unpaid principal amount of this Fourth Amended And Restated Term Note and all of
the unpaid interest accrued thereon may become or be declared due and payable in
the manner and with the effect provided in the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrower and every endorser and guarantor of this Fourth Amended And
Restated Term Note or the obligation represented hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Fourth Amended
And Restated Term Note, and assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other party or persons
primarily or secondarily liable.

 

THIS FOURTH AMENDED AND RESTATED TERM NOTE AND THE OBLIGATIONS OF THE BORROWER
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF ILLINOIS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
FOURTH AMENDED AND RESTATED TERM NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE
OF ILLINOIS OR ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION
8.2 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

13

--------------------------------------------------------------------------------


 

[Balance of page intentionally left blank; signature page follows.]

 

IN WITNESS WHEREOF, the undersigned has caused this Fourth Amended And Restated
Term Note to be signed in its corporate name by its duly authorized officer as
of the day and year first above written.

 

 

STANDARD PARKING CORPORATION
(formerly known as APCOA/Standard
Parking, Inc.)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT C

 

REAFFIRMATION AGREEMENT

 

This Reaffirmation Agreement (this “Agreement”) is dated as of June 30, 2003,
and is made jointly and severally by the entities which are signatories hereto
(the “Guarantors”) in favor of LaSalle Bank National Association, a national
banking association, as agent (the “Agent”) under the Credit Agreement referred
to below, for the benefit of Agent and the “Lenders” under such Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Standard Parking Corporation (formerly known as APCOA/Standard Parking,
Inc.) , a Delaware corporation (the “Borrower”), is indebted to the “Lenders”
under that certain Amended and Restated Credit Agreement dated as of January 11,
2002, as amended (as further amended, restated, modified or supplemented and in
effect on the date hereof, the “Credit Agreement”) and the “Notes” referred to
therein; and

 

WHEREAS, in connection and concurrently with Borrower’s execution of the Credit
Agreement and the Notes, the Guarantors entered into that certain Amended and
Restated Guaranty in favor of the Agent, for the benefit of the Agent and the
Lenders (the same, as it may be amended, restated, modified or supplemented and
in effect from time to time being herein referred to as the “Guaranty”)
providing for the guaranty by the Guarantors of Borrower’s obligations under the
Credit Agreement, the Notes, and the other “Loan Documents” (as such term is
defined in the Credit Agreement); and

 

WHEREAS, in connection and concurrently with Borrower’s execution of the Credit
Agreement and the Notes, and from time to time thereafter, the Guarantors have
entered into certain “Security Documents” (as such term is defined in the Credit
Agreement) granting a Lien on substantially all of the Guarantors’ assets to
secure Borrower’s obligations under the Credit

 

14

--------------------------------------------------------------------------------


 

Agreement, the Notes and the other Loan Documents; and

 

WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement in certain respects, all as set forth in that certain Seventh
Amendment to Amended and Restated Credit Agreement dated as of June 30, 2003 by
and among the Borrower, the Lenders and the Agent (the “Seventh Amendment”) and
the Third Amended and Restated Revolving Credit Note referred to in the Seventh
Amendment (the “Restated Revolving Note”), and the Fourth Amended and Restated
Term Note referred to in the Seventh Amendment (the “Restated Term Note”); and

 

WHEREAS, the Lenders and the Agent are agreeable to such requests, subject to
certain terms and conditions and provided, among other things, that the
Guarantors concurrently execute and deliver this Reaffirmation Agreement; and

 

WHEREAS, the Guarantors desires to induce the Lenders and the Agent to take such
actions and are therefore willing to execute and deliver this Reaffirmation
Agreement in favor of the Agent for the benefit of the Lenders and the Agent;

 

NOW, THEREFORE, the Guarantors hereby jointly and severally agree as follows:

 

1.                                       Reaffirmation of Guaranty and Security
Documents.  The Guaranty and each Security Document is hereby reaffirmed as of
the date hereof in all respects jointly and severally by each of the Guarantors,
and shall continue from and after the date hereof and shall remain in full force
and effect from and after the date hereof, and the obligations guaranteed under
the Guaranty and secured pursuant to the Security Documents shall include the
Borrower’s obligations under the Credit Agreement as amended by the Seventh
Amendment and under the Restated Revolving Note and the Restated Term Note.

 

2.                                       Reaffirmation and Confirmation of
Security Interest.  Each Guarantor hereby confirms to LaSalle and Bank One that
such Guarantor has granted to the Agent, for the benefit of the Agent and the
Lenders, a security interest in or lien upon substantially all of its property
in order to secure the obligations of the Borrower to the Agent and the Lenders
pursuant to the Credit Agreement.  Each Guarantor hereby reaffirms such grant of
such security interest and lien to the Agent, for the benefit of the Agent and
the Lenders, for such purpose in all respects.

 

3.                                       Representations and Warranties.  To
induce LaSalle and Bank One to enter into the Seventh Amendment, the Guarantors
hereby jointly and severally represent and warrant to the Agent, for the benefit
of the Agent and the Lenders, that:

 

(a)                                  Since April 30, 2003, there has been no
development or event, which has had or could reasonably be expected to have a
material adverse effect on any Guarantor’s or the Borrower’s business or
financial condition.  No Event of Default or Unmatured Event will occur after
giving effect to the Seventh Amendment.

 

(b)                                 Each Guarantor has the corporate or limited
liability company power and authority, and the legal right, to make and deliver
this Agreement and has taken all necessary corporate or limited liability
company action to authorize the execution and

 

15

--------------------------------------------------------------------------------


 

delivery of this Agreement.

 

(c)                                  This Agreement and the Guaranty each
constitute legal, valid and binding obligations of the Guarantors, enforceable
in accordance with their respective terms, except as enforceability may be
affected by bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting the enforcement of creditors’ rights generally,
and by general equitable principles.

 

(d)                                 No Unmatured Event or Event of Default
exists and the representations and warranties made by the Borrower and the
Guarantors in the Loan Documents to which each is a party are true and correct
in all material respects on and as of the date hereof, after giving effect to
the effectiveness of the Seventh Amendment and each other instrument, document
or agreement to be executed and delivered by any of them pursuant thereto, as if
made on and as of this date, other than those that relate to an earlier or
specific date.

 

4.                                       Governing Law.  This Agreement shall be
governed and construed in accordance with the internal laws and decisions of the
state of Illinois, without regard to the conflict of laws provisions thereof. 
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

5.                                       Captions.  Section captions and
headings used in this Agreement are for convenience only and are not part of and
shall not affect the construction of this Agreement.

 

6.                                       Counterparts; Facsimile Signature. 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall together constitute but one
and the same document.  This Agreement may be executed by facsimile signature,
and any such facsimile signature by any party hereto shall be deemed to be an
original signature and shall be binding on such party to the same extent as if
such facsimile signature were an original signature.

 

7.                                       Successors and Assigns.  This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns, and shall inure to the benefit of such parties and their respective
successors and assigns.

 

[Balance of page intentionally left blank; signature page follows.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each executed this Reaffirmation
Agreement as of the date first above written.

 

AP Holdings, Inc.

Tower Parking, Inc.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

APCOA Bradley Parking Company, LLC

Virginia Parking Service, Inc.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

APCOA LaSalle Parking Company, LLC

Hawaii Parking Maintenance, Inc.

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Standard Auto Park, Inc.

Standard Parking Corporation IL

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

17

--------------------------------------------------------------------------------